          Case 1:20-cv-01052-NONE-SAB Document 24 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8   JASON PALACIOS, an individual,                     )   Case No. 1:20-cv-01052-NONE/SAB
                                                        )
 9                            Plaintiff,                )   ORDER RE SECOND STIPULATION
                                                        )   FOR EXTENSION OF TIME TO
10                    v.                                )   RESPOND TO COMPLAINT
                                                        )
11   UNITED STATES,                                     )   (ECF No. 23)
                                                        )
12                            Defendant.                )
                                                        )
13

14            On January 15, 2021, a stipulation was filed to extend time to February 16, 2021, for the
15   United States to respond to the complaint.
16            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
17            1.      The United States SHALL FILE a response to the complaint on or before February 16,
18                    2021;
19            2.      The mandatory scheduling conference set for February 11, 2021, is CONTINUED to
20                    April 16, 2021, at 10:00 a.m. in Courtroom 9; and
21            3.      The parties SHALL FILE a joint scheduling report seven (7) days prior to the
22                    scheduling conference.
23
     IT IS SO ORDERED.
24

25   Dated:        January 15, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

29

30                                                 1
